Citation Nr: 0842536	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel	






INTRODUCTION

The veteran had active service from July 1967 to February 
1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the above-referenced claim.  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
50 percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§4.7, 4.130, Diagnostic Codes 9411, 9440 (2008).





							[Continued on Next Page]
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In May 2006, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.
As to the issue of a higher disability rating for the now 
service-connected PTSD, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nichlson, 20 Vet. 
App. 419 (2006) (citing Dingess).
Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, the matter was readjudicated in the 
September 2007 Statement of the Case, wherein he was provided 
notice of information required to substantiate his increased 
disability rating claim.

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in December 2006.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    


Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991). 
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).
 
PTSD

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Global Assessment of Functioning (GAF) scores

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32 (1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

It should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 50 percent at any time since the effective date of 
service connection on January 19, 2006.  The pertinent 
medical evidence consists of a December 2006 VA PTSD 
examination report, a Vet Center mental health assessment 
report from February 2007, and Vet Center treatment records 
from December 2006 to July 2007.

The veteran underwent a VA PTSD examination in December 2006, 
at which time he reported to the examination causally 
dressed.  The examination report shows that he was 
cooperative during the examination.  He reported nightmares, 
flashbacks, depression with diminished interest, an easy 
startle reflex, poor energy, poor concentration, poor sleep, 
irritability, anger and anxiety.  Mental status examination 
revealed that his mood was depressed and his affect was 
tearful.  Speech content, thought process and thought content 
were normal.  There were no reports of suicidal or homicidal 
ideation.  Insight, judgment, and impulse control were fair.    
The veteran reported that he had never been married, had no 
children, and had great difficulty with relationships; he 
stated that he did not have any friends.  The examiner noted 
the veteran's report of being generally able to function at 
his full time job as a correctional officer and of not 
missing any time from work.  It was noted that the veteran 
was able to work and take care of his activities of daily 
living, but that he was isolative.  A GAF code of 45 was 
assigned.  The severity of the veteran's symptoms was 
determined to be moderately severe and the examiner found him 
to be competent.    

The RO obtained a mental health assessment conducted by the 
Vet Center in February 2007.  The examiner noted the veteran 
to be cooperative, neat in appearance, with an appropriate 
affect, and a "hostile, sarcastic" manner.  His speech was 
noted as "rapid, pressured"; his memory function was 
normal; and his judgment was fair.  There were no reports of 
suicidal or homicidal thoughts.  The veteran was noted to 
have depression.  Additionally, the examiner assessed the 
veteran has having symptoms of PTSD, to include intrusive 
imagery, nightmares, hypervigilance, a startle response, 
feelings of grief and guilt, isolation, and affective 
numbing.  

Vet Center treatment records dated from December 2006 to July 
2007 show that the veteran attended individual and group 
therapy sessions for his PTSD.  During treatment, the veteran 
demonstrated intermittent tearfulness, and expressions of 
grief, guilt, frustration, and resentment.  He stated that he 
had nightmares about being in Vietnam.  Because he never 
married, had no friends, and reportedly could "not get close 
to anyone," the veteran frequently described feeling 
isolated and uncomfortable around others; he stated that he 
avoided others due to his PTSD.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating for PTSD greater 
than 50 percent.  Although the VA examiner in the December 
2006 concluded that the veteran was isolative, as suggested 
by the assigned GAF of 45 which is indicative of a serious 
impairment in social and occupational functioning, he was 
also found to be able to maintain employment despite his PTSD 
diagnosis.  The VA examiner noted that the veteran was 
employed full time, was able to generally function at work, 
and did not have to take time off from work due to his PTSD.  
The February 2007 VA assessment report and the December 2006 
to July 2007 Vet Center treatment records contain similar 
reports of social isolation, but do not include reports of 
any other symptoms that would warrant a higher disability 
rating under Diagnostic Code 9411.  Accordingly, the Board 
finds that the veteran's PTSD is appropriately rated as 50 
percent disabling.  

Essentially, the competent medical evidence of record does 
not establish occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficultly in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  As such, the 
schedular criteria for a 70 percent disability rating have 
not been met.  See Diagnostic Code 9411.  

The veteran is certainly competent to report that his 
symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that the veteran argues 
or suggests that the clinical data supports an increased 
evaluation or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).   

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD warranted a rating 
disability higher than the currently assigned 50 percent.

In view of the foregoing, the Board finds that the veteran's 
PTSD is not of such severity and persistence to warrant a 70 
percent or higher disability rating.  The preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9440.  Thus, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  Gilbert, 1 Vet App. at 
49.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2008) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds in this case that the disability 
picture presented by the veteran's service-connected PTSD is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  In this regard, this service-connected disability 
has not required frequent hospitalization or otherwise 
interfered in any significant way with employment of the 
veteran.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating greater than 50 percent for 
service-connected PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


